Citation Nr: 0305824	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  95-24 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of head 
injury, claimed as seizure disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from October 1961 to 
August 1962.  The record shows the appellant had periods of 
active duty for training in the Air Force Reserve. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.


FINDINGS OF FACT

The seizure disorder is of service origin. 


CONCLUSION OF LAW

Seizure disorder, residuals of a head injury, was incurred in 
or aggravated during active duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the appellant was informed in the July 1994 
rating decision, Statement Of The Case (SOC), and more recent 
Supplemental Statements Of The Case (SSOC) of the 
requirements necessary to establish his claim.  

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate his claim.  In connection with this 
matter, the service medical records, and private medical 
records have been associated with the claims file.  The 
appellant provided testimonial evidence during a hearing in 
March 1999.  The Board initially reviewed this matter in May 
1999, and remanded the case to the RO for further evidentiary 
development.  Thereafter, in September 2002, the Board 
determined that further development was warranted, to include 
VA examination.  Following further review of the record, the 
Board finds that no other potential sources of relevant 
treatment records have been identified by the appellant or 
the record.  In view of the grant of the benefit sought, the 
Board concludes that VA has satisfied the requirements of the 
VCAA.

Factual Background

A September 1957 private hospital report indicates the 
appellant was evaluated for injury to the back sustained 
after being tackled during a football game.  The report 
indicated the appellant complained of numbness of the legs.  
There was no evidence of unconsciousness or other associated 
injury in connection with this incident.  During the course 
of this hospitalization, there was no evidence of intra 
cerebral or neurological deficit detected.

A November 1959 report of medical examination conducted in 
conjunction with the appellant's entry into a period of 
active duty for training in the Reserve was negative for any 
complaints, findings, or diagnosis.

On examination conducted upon completion of active duty 
training, in May 1960, the appellant reported a medical 
history of "frequent or severe headaches," dizziness or 
fainting spells" among other symptoms.  The examiner noted 
that these reported symptoms existed prior to service.  
Physical examination was unremarkable for any clinical 
findings. 

The appellant was seen at the dispensary in July 1960for 
complaints of nausea, vomiting, dysentery, and headache.  No 
diagnostic assessment was noted at that time.

On examination conducted at the time of his entry into active 
duty, in September 1961, the appellant reported a medical 
history of "frequent or severe headaches," dizziness or 
fainting spells" among other symptoms.  The examiner noted 
that these reported symptoms existed prior to service.  
Physical examination was unremarkable for any clinical 
findings. 

Service medical records show the appellant was seen in 
October 1961 for complaints of headaches, with vomiting and 
diarrhea the previous night.  A diagnostic impression was not 
given.

In November 1961, the appellant was evaluated for severe 
headache.  A diagnostic impression of migraine headache was 
noted.

A December 1961 clinical notation indicates the appellant was 
seen for complaints of pain in the back of his neck.  The 
appellant was seen in April 1962 for complaints of headaches 
and vomiting.

Examination upon separation from active duty in May 1962 was 
negative for any findings.  In conjunction with this 
examination, the appellant reported a history of symptoms of 
frequent or severe headaches, dizziness or fainting spells.  
It was noted that the appellant had headache and fainting 
spells following high school.

On Nation Guard examination in January 1963, the appellant 
reported a history of "frequent or severe headaches," 
dizziness or fainting spells" attributed to a concussion in 
1957.  The appellant reported a history of headache and 
fainting spell in high school, none since.   Physical 
examination was unremarkable relative to the reported 
history.  

The appellant was privately hospitalized in September 1973.  
The medical report indicates the appellant had fallen while 
at work, with resultant complaints of injury to the lower 
back and both hips.

A November 1978 radiology report indicates that computerized 
tomography (CT) scan revealed essentially normal results, but 
findings noted on examination raised the question of old head 
trauma.

A March 1979 private neuropsychiatric report referenced a 
diagnostic assessment of mild organic impairment leading to 
seizure disorder.  It was noted that the appellant's history 
was significant for multiple injuries to the left side of the 
head and frequent headaches, with additional symptoms of 
nausea, vomiting, dizziness, and feelings of fatigue.  It was 
noted that the appellant had a history of seizure disorder 
for some time, although the condition was clinically 
evaluated in 1977. 

In a May 1994 statement, the appellant recounted that he 
sustained injuries to his head during service.  In this 
context, he reported that he was a member of the squadron 
boxing team, and he sustained an injury to the left side of 
his head during a physical training session.  He immediately 
experienced symptoms of dizziness, nausea, and impaired 
ambulation.  The next day he could not be roused from bed, 
and was taken to the base hospital.  He recalled that he 
continued to experience headaches and had difficulty with 
memory.  The appellant recounted that he sustained a 
subsequent injury to the head during a fall.  The appellant 
reported that he began to experience seizures after his 
release from service.

A lay statement from a fellow service member, dated in 
December 1994, indicated the appellant sustained an injury to 
the head and complained of residual dizziness following this 
incident.  He reported the appellant was taken to the base 
hospital.

During a March 1999 hearing before the undersigned member of 
the Board sitting at the RO, the appellant reported two 
incidents of head trauma during active duty.  He reported 
that he sustained a head injury in April 1960 after being 
struck by another boxer during an intrasquadron boxing 
sparring session.  He related that he immediately experienced 
symptoms of dizziness and loss of balance.  He described 
persistent headaches, dizziness, and cognitive impairment 
since that time.  The appellant indicated that he sustained a 
second head injury sometime in early 1962 in conjunction with 
a fall while on guard duty.  He was reportedly treated in the 
dispensary following this incident for complaints of 
headache.  The appellant stated he continued to experience 
symptoms of headaches, dizziness, and later developed seizure 
disorder.

A private medical statement, dated in August 1999, indicates 
the appellant was being followed for various disorders, to 
include seizure disorder and recurrent headaches.  The 
physician opined that the appellant's seizure disorder is 
probably the result of a history of two head injuries 
sustained during service.

In a May 2000 statement, the appellant's former spouse 
recounted that the appellant experienced multiple seizures 
during the course of their marriage.  The appellant was noted 
to initially have petit mal seizures during the 1960s, and 
thereafter developed grand mal seizures.  She recalled that 
the appellant was treated with a course of medication, and 
that she was asked to chart his seizure activity.

A July 2001 VA neurology consultation report indicates the 
appellant was evaluated for complex partial seizures.  
Electroencephalogram (EEG) revealed abnormal results, 
interpreted as rare left frontal sharp waves.  There was no 
evidence of frank seizures detected on examination.

A November 2002 private medical statement indicates the 
appellant is under the care of the physician for multiple 
disorders, to include seizure disorder.  It was noted that 
his seizure disorder was not well controlled with the current 
treatment course, and that the condition had deteriorated.

In a December 2002 statement, the appellant recounted his in 
service injuries and reiterated his contentions regarding 
entitlement to service connection for such disability.  

The record discloses that this matter was referred for VA 
examination.  In a January 2003 medical examination report, 
the examiner reviewed the assembled evidence of record.  
Based upon his review of the recorded medical history and 
complaints, the examiner indicated that it was as likely as 
not that the appellant's current seizure disorder was related 
to the head injury sustained during service.    

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Applicable regulations also provide that epilepsy may be 
presumed to have been incurred during active military service 
if it is manifest to a degree or 10 percent within the first 
year following active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. § 1111 (West 1991).  Only such 
conditions as are recorded in examination reports are to be 
considered as "noted."  

The appellant's reported history of the pre-service existence 
of a disease or injury does not constitute notations of such 
disease or injury, but is considered with all other evidence 
in determining if the disease or injury pre-existed service.  
38 C.F.R. § 3.304(b); see also Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).

In this case, the appellant reported a history of concussion 
with symptoms of headaches, dizziness, and fainting spells 
prior to service.  However, there is no clinical evidence of 
any preservice seizure disorder.  Also, medical examinations 
conducted in 1959 and 1960 were negative for a seizure 
disorder.  Accordingly, the Board finds that a seizure 
disorder was not present when the veteran entered active 
duty.

Service connection may also be granted for a disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R.§ 3.303(b).

The appellant is competent to make assertions as to concrete 
facts within his respective observation and recollection, 
that is, objective manifestations of his symptomatology.  
However, where the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the context of the Board's review of this case, the Board 
must decide whether the weight of the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event.  However, if the weight of the 
evidence is against the claim, the claim must be denied.  38 
C.F.R. § 3.102 (2000); Gilbert v. Derwinski, 1 Vet. App. 
(1990).

To summarize, the appellant has reported a history of two 
incidents of head trauma during service.  While there is no 
documentation regarding such incidents, the appellant has 
provided credible lay evidence concerning his participation 
in intrasquadron boxing activities.  Service medical records 
show that the appellant was intermittently treated during 
active duty for headaches.  Although no pertinent finding was 
shown at the separation examination in 1962, the appellant 
gave a history of headaches, dizziness, and fainting spells.  
A November 1978 CT scan revealed results suggestive of an old 
head trauma.  A private examiner noted that the appellant had 
a history of seizure disorder for some time, although it was 
not clinically evaluated until 1977.  In this regard, the 
examiner noted the appellant's history was significant for 
trauma to the head during service with persistent symptoms of 
headaches, nausea, vomiting, dizziness, and fatigue since 
that time.  Additionally a VA examiner, after reviewing all 
the records has related the appellant's current seizure 
disorder to his in service head trauma.  Accordingly, the 
Board finds that the preponderance of the evidence is in 
favor of the appellant's claim.


ORDER

Service connection for seizure disorder is granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

